[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DAMAGES
Plaintiffs commenced this action by way of a complaint dated November 29, 2000. Count One of the aforementioned complaint sounds in an action of breach of contract. The plaintiffs allege that on May 27, 1997, the parties entered into a contract for services, wherein the plaintiffs were to furnish certain architectural services to the defendant Leeder Complex LLC. The plaintiffs further allege that they furnished architectural services in the amount of nine thousand seven hundred seventy three dollars ($9,773.00) pursuant to the aforementioned contract, but the defendants have failed to pay them.
On June 25, 2001, the plaintiff filed motions for default for failure to plead against both of the named defendants. On said date the court granted said motions. On October 29, 2001, the plaintiffs filed a claim to the trial list for a hearing in damages. On November 20, 2001, the defendants filed a motion to open default. On November 26, 2001, the plaintiffs filed an objection to the motion to open default. On December 10, 2001, the court denied the defendants' motion to open default. On January 2, 2002, a joint hearing on plaintiffs' motion for a prejudgment remedy, and a hearing in damages was held.1
The issues concerning the plaintiffs' request for a prejudgment remedy have been dealt with in a separate decision concerning said motion.
During the course of the hearing, the court heard conflicting evidence as to whether the plaintiffs adequately performed the provisions of the subject contract and thus whether the plaintiffs were entitled to any payment at all. After hearing all of the evidence and giving what weight to it that the court deemed appropriate, and after having listened to, watched, and evaluated the credibility of witnesses that were presented by the parties, this court comes to the conclusion that the more weightier evidence and the more credible witnesses indicate that the plaintiffs have sustained their burden of proof to show the following:
1) Plaintiffs had a legal and binding contract with the defendants; and
2) Plaintiffs performed the work called for in the contract; and
    3) Plaintiffs submitted an invoice for the work on September 5, 1997; and
    4) Defendants did not pay the invoice within the CT Page 95 fourteen (14) day period provided for in the contract;
    5) Defendants did not pay the invoice within thirty (30) days of the submission of the invoice; and
    6) As of the date of the hearing in damages, the defendants have not paid the outstanding amount.
Whereas the plaintiffs have sustained their burden of proof by a fair preponderance of the evidence they are entitled to recover as follows:
  Damages:                          $ 9,773.00 Contract Interest:                $ 3,368.43
Total:                            $ 13,141.432
The court has considered, but does not award prejudgment interest. Judgement may enter for the plaintiffs in the amount of thirteen thousand one hundred forty one dollars and forty-three cents ($13,141.43). So ordered.
  Richard A. Robinson, J. January 3, 2002